10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN OF WASHINGTON

AT SEATTLE

In The Matter Of: IN ADMIRALTY
THE COMPLAINT OF ELLSWORTH AND NO. 2:19-cv-00320
KATHLEEN SCHOBER, AND THE
MARITAL COMMUNITY THEREOF, AND ORDER GRANTING EX PARTE
CHRISTOPHER SCHOBER, as owner or MOTION
owner pro hac vice of the M/V SCHO-BOAT RE: SECURITY FOR COSTS
for Exoneration from or Limitation of
Liability,

Petitioners.

 

 

Based upon Petitioner’s Ex Parte Motion re: Security for Costs, it is hereby ORDERED
that, pursuant to Rule F(1) of the Supplemental Rules for Certain Admiralty & Maritime
Claims, and Local Admiralty Rule 120(b), Petitioner shall deposit with the Court security for
costs in the amount of $500 and additional security in the amount of six percent (6%) per
annum to be paid into the Court on or before the one-year anniversary of the date of this notice,

and on or before each one-year anniversary thereafter until judgment is entered or the case is

dismissed.
i
//
ATTORNEYS AT LAW
ORDER GRANTING EX PARTE MOTION diated eh ee pots ata LLP
RE: SECURITY FOR COSTS - 1 SEATTLE, WASHINGTON 98121-2320

(206) 443-3400

Case No.: 2:19-cv-00320

 
“DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

ey
DATED this lo day of _\ Jey , 2019.

bu Lot AL ett tou

The Honorable B yi J. Rothstein

United States Distr

ORDER GRANTING EX PARTE MOTION
RE: SECURITY FOR COSTS - 2
Case No.: 2:19-cv-00320

ct Court Judge

ATTORNEYS AT LAW
BAUER MOYNIHAN & JOHNSON LLP
2101 FOURTH AVENUE - SUITE 2400
SEATTLE, WASHINGTON 98121-2320
(206) 443-3400

 
